Per Curiam :
Without passing upon the merits involved in this litigation we are were the Special Term to call_ for the exercise of its discretion in determining whether the existing conditions should be preserved until the trial, and that there was, no abuse of the discretion in. granting the injunction pendente lite. The order appealed from should, therefore, be affirmed, with ten dollars costs and disbursements to the respondent. Present — Pattersonj P. J., Ingraham, McLaughlin, Clarke and Houghton, JJ. Order affirmed, with ten dollars costs and disbursements. Order filed.